      Case 7:20-cr-00591 Document 35-1 Filed on 09/03/20 in TXSD Page 1 of 1




                    UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

UNITED STATES OF AMERICA                §
                                        §
       PLAINTIFF,                       §
VS.                                     §       CASE NO. 7:20-CR-591-1
                                        §
CESAR TRUJILLO                          §
                                        §
       DEFENDANT                        §




                                       ORDER

       On this _____ day of _______________, 2020 came on to be heard Defendant's

Motion for Permission to Travel and the Court is of the opinion that this Motion should

be: GRANTED / DENIED.



                                                ______________________________
                                                JUDGE PRESIDING




                                            1
